Adams, Oil J.
i. taxation : roads: constitutional law. I. The tax was voted under chapter 123 of the Laws of 1876. The constitutionality of this law was drawn in question in Renwick, Shaw & Crossett v. Davenport & Northwestern Railway Co. et al., 47 Iowa, 511. In that case the constitutionality of the law was sustained. "While in this case some additional considerations are presented against the constitutionality of the law, and urged with great ability and zeal, we have to say that they are not such as to lead us to think that the case above cited should be overruled.
2iaítoLrañd: company: II. The case at bar differs from other cases involving the question of railroad aid heretofore decided by this court in this, that the company to be aided was ostensibly organized as a telegraph company as well as a railroad company. The articles of incorporation, it is true, are not set out, nor is the purpose of the organization averred in the petition, yet we think that the double purpose above mentioned may be reasonably inferred from the corporate name. We are not, however, bound to infer, and do not infer, that the company had a distinct character as a telegraph company, or was organized to build and operate a telegraph line except as a mere incident to the proper and successful operation of its railroad. A corporation has, by implication, the power to do whatever is reasonably necessary to *555the proper exercise of the powers expressly granted. That a railroad upon which any considerable amount of business is done cannot be operated with safety to life or property without a telegraph line in connection with it we presume no one would deny. The power, then, to build and operate a telegraph line in connection with the road, as a moans of operating the road, is plainly inferrible from the power to build and operate the road. The defendant company, then, does not differ in any essential res]>ect from any railroad company, and the objection to the validity of the tax based upon the ground that the company is authorized to build and operate a telegraph line is, we think, not well taken.
Affirmed.